Title: From Abigail Smith Adams to Harriet Welsh, 21 February 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Tuesday mor’g 21 Febry 1815

It was not untill the afternoon of yesterday that the post of Saturday reachd Quincy, and then it was the labour of an hundred Men to dig there way through. the high wind of yesterday has lowerd the Snow banks, and admits of some passing today and the South wind brings us the Ringing of your Bells, and the South Roar of the Cannon, from which we conclude that the Ratification of the Treaty has arrived; I hope it will be more pleasing to the Nation than It is to Some individuals. I am certain our Commissioners obtaind the best terms they could, as the Fisheries were ceded to us by the Former treaty. they were considerd as much our own, as our Teritory. accordingly the Instructions to our Ministers, were that they Should not allow them to be brought into question. but the British, insisted upon an Equivalent for them, and upon that article they had more trouble than all the rest. it was not untill the Evening before the treaty was Signd that mr A agreed to put his hand to it, and then it was by mutual consent that the British finally agreed to Say nothing about an Equivalent, and that the other point respecting  Moose Island was agreed to be left to future negotiation. Still these Subjects were very distressing to mr A as Matters belonging wholy to this State, in which their Interests are more particularly concernd
yet when he considerd the opposition of N England to the War, the Difficulty of Raising and Supporting an Army, the Mercantile distress, and the ardent and universal desire for Peace, and above all, that the negotiation must be broken off and the war continued He reluctantly Signd the Treaty, as the least evil of the two; this is however between ourselves, the report of mr A’s writing or intimating a doubt of the Ratification of the treaty is altogether groundless no persons have Seen or heard his Letter, except mr Everet and Shaw who brought it up, and the Judge, neither of whom I presume have mentiond the contents—mr J. G has not heard a word of it, if you were here you Should See it. I expect it the treaty will be attacked. the Centinal is prepareing to assail it—
I think with you; that the people of Castine could not defend themselves, and Situated as they were, who can wonder at their conduct. yet these Same people would have fought well, if they had been properly assisted.—I have not a Single Word to Say in excuse for the conduct at Washington. mr Madison I beleive thought himself and the city Secure. Armstrong I beleive deceived him and I know not but he merits a xxxxxx. It is all disgrace to the assailed and assailents—I rejoice that our Arms have obtaind honour and Glory every Since, and that the War has closed with So much honour to America—
I inclose to you a Letter from Caroline I had not one. Let me know how She does. we yesterday had a Letter from the Col who has been, very, Very Sick, which he has kept from his Family as well as from us. he Says he is better, but very weak.” I know his Thoughts when he writes thus “Oh my dear Sir what a helpless creature by himself, is the proud Lord of this extended world”
I hope he is really better, but he writes in low Spirits; does not Say what his Sickness was—I Shall write to him—
our Bell has caught the joyfull Sound of peace, and is Ringing away merily. Susan is craked, you will See her on a Broom Stick tomorrow. I Should like to look at the fine Scene, but I can rejoice at home—I want a black Barcelona handkerchief. I Saw Some advertized in the paladium, but forget by whom.
adieu dear Hariet / yours affecly
A AHarriet I am not cracked, I have only broken Sampsons bones, and knocked a table over.
